         Case 1:18-cr-00669-JPO Document 305 Filed 08/11/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA

                     -v-                                           18-CR-669-2 (JPO)

 ADONIS RAMIREZ,                                                        ORDER
                               Defendant.


J. PAUL OETKEN, District Judge:

       Defendant moves for a clarification or correction of his sentence. (Dkt. No. 296.) As

Defendant correctly observes, in imposing the mandatory 10-year sentence, the Court intended to

impose a sentence that fully accounts for the period of time Defendant was incarcerated for the

conduct underlying his federal sentence, including his undischarged state sentence. At the time

of sentencing, the Court believed that credit for the state sentence was not permitted, but the

Court was incorrect in that belief. See United States v. Rivers, 329 F.3d 119, 122 (2d Cir. 2003);

Sentencing Guidelines § 5G1.3 & Application Note 2. The Government agrees with Defendant’s

position. (Dkt. No. 300.)

       Accordingly, Defendant’s 120-month sentence shall reflect jail credit beginning on

October 18, 2017 (rather than on May 2, 2019, as stated in the judgment). For the avoidance of

doubt, the Court will issue an Amended Judgment.

       SO ORDERED.

Dated: August 10, 2021
       New York, New York
                                              ____________________________________
                                                         J. PAUL OETKEN
                                                     United States District Judge
